106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.William Brian SHARPE, Defendant--Appellant.
No. 96-6922.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 21, 1997.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Senior District Judge.  (CR-91-69-C-P)
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
William Brian Sharpe, Appellant Pro Se.
Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to reduce his term of imprisonment.  We have reviewed the record and the district court's order and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Sharpe, No. CR-91-69-C-P (W.D.N.C. Mar. 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED